Opinion by
Kincheloe, J.
The record showed that the coir or cocoa fiber rugs in question were made from continuous rolls.of matting 50 yards in length, which matting was composed wholly of cocoa fiber; that the rugs in question were cut from the matting according to size desired and which matting had no visible lines of demarcation for the cutting of said rugs; and that such method was followed up to 1938. The merchandise was therefore held dutiable as articles made from matting, wholly or in chief value of cocoa fiber, at 10 cents per square yard under paragraph 1022 as claimed.